Citation Nr: 1736453	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-32 678	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic pain disorder.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a June 2016 VA Form 9, the Veteran had requested a travel Board hearing.  Since then, the Veteran has indicated that he is withdrawing his appeal entirely.  As such, the request for a Board hearing is rendered moot.  


FINDING OF FACT

In written correspondence dated June 29, 2017, and received by VA on June 30, 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


